DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/045,114 (U.S Patent No. 10,664,203); and this notice of allowance is in response to Remarks filed on 01/04/2021.

Response to Arguments

Applicant's arguments, see Remarks, page 4, filed on 01/04/2021, with respect to Double Patenting have been fully considered since original claim 1 has been cancelled.

Reason of Allowance 

Claims 2 - 6 are allowed.  Claims 2 - 6 are renumbered as 1 - 5 as the same order.
The following is an examiner's statement of reasons for allowance: 
The prior arts of record, alone or in combination, fail to teach that "print page data corresponding to one copy of a section set for printing a plural of copies among a plurality of sections included in the received print data”, in combination with all other limitations as directly claimed in independent claims 2, 5 and 6.
Therefore, claims 2, 5 and 6 (and their corresponding dependent claims) are considered novel, non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion 
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kaneko (U.S Patent No. 10,095,446 B2)1
Kaneko (U.S Patent No. 10,664,203 B2)2
Kubo et al. (U.S PreGrant Publication No. 2013/0215464 A1)3
Tarumi (U.S PreGrant Publication No. 2008/0168450 A1)4

1&2These references, which belong to the same inventor, teach all the limitations of the instant application except for “print page data corresponding to one copy of a section set for printing a plural of copies among a plurality of sections included in the received print data”, in which is claimed in this instant application.
This reference teaches a printing apparatus (e.g., image forming apparatus Gk, Fig. 1) that is included in a printing system (Fig. 1), said printing system also includes an information processing apparatus; said information processing apparatus comprising: a network interface configured to transmit print data to the printing apparatus via a network (e.g., an image forming apparatus Gk within an image forming system 1; an information processing apparatus Js is additionally connected to said image forming system 1; and said information processing apparatus has a network means that is configured to transmits/receives print data including print setting data via a network NW to the image forming apparatus, Fig. 1, ¶0028 - ¶0029, ¶0062, ¶0083).
4This reference teaches a method for controlling a printing apparatus which is capable of performing test printing for print data, the method comprising: receiving a print job from an information processing apparatus via a network, the information processing apparatus being capable of transmitting a print job (e.g., receiving at least a print job from a PC 103/104, ¶0046); determining whether to includes the sections (e.g., defining the priority, as sectors, from the plurality of jobs, ¶0125, ¶0262); and prohibiting test printing (e.g., prohibiting an operator from performing test printing, ¶0189, ¶0262 - ¶0264). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674